Citation Nr: 0212685	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to compensation and outpatient dental 
treatment based on a claim for service connection for a 
dental condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) from August 1999 and later RO decisions which 
collectively reopened claims, but denied the merits of the 
claims, for service connection for hearing loss and a dental 
condition.


FINDINGS OF FACT

1.  Bilateral hearing loss began many years after service and 
was not caused by any incident of service.

2.  The VA previously established service connection for 
multiple teeth for the purpose of one-time VA outpatient 
dental treatment, which the veteran received.  His current 
dental problems are due to dental disease, and are not due to 
service trauma; they involve dental conditions such as 
treatable carious teeth and replaceable missing teeth, for 
which compensation may not be paid; and service-connected 
status for his current dental problems would not render him 
now eligible for VA outpatient treatment under any category.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2001). 

2.  The criteria for service connection for a dental 
condition, for the purpose of eligibility for compensaton or 
current outpatient dental treatment, are not met.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 C.F.R. § 3.381 
(1998 and 2001), § 4.149 (1998), § 4.150 (2001), § 17.161 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from December 
1942 to February 1946.  He had no overseas or combat service.  
His military occupational specialty was rifleman instructor.  
His service medical records are negative for complaints or 
findings of hearing loss or tinnitus, and hearing was normal 
in both ears (15/15 by voice testing) at the February 1946 
service separation examination.  Service dental records show 
he received treatment for dental diseases, such as caries, of 
multiple teeth, and the service records show no dental 
trauma.

In October 1947, the RO granted service connection for a 
noncompensable dental condition, for the purpose of 
eligibility for VA outpatient dental treatment, of the 
following teeth: 3, 4, 5, 7, 8, 9, 13, 14, 18, 19, 20, 30, 
and 31.  No determination was then made as to whether these 
service-connected teeth involved service trauma.  The records 
show the veteran thereafter received VA outpatient dental 
treatment for the service-connected teeth.

An April 1948 VA examination noted no complaints or findings 
of hearing loss or tinnitus.  Hearing was normal (20/20) in 
both ears by voice testing.

In 1962, the veteran again-applied for VA outpatient dental 
treatment, alleging dental trauma from firing weapons during 
active service.  A September 1962 RO dental rating decision 
found that he did not have a dental defect due to service 
trauma.  In October 1962, the VA hospital informed him that 
he was not eligible for VA outpatient dental treatment; it 
was noted he had previously received one-time dental 
treatment, and that his condition did not qualify for any of 
the exceptions to the one-time limitation on outpatient 
dental treatment (e.g., a service-connected noncompensable 
dental condition due to combat wounds or service trauma, or a 
compensable service-connected dental condition).

There are no medical records of hearing loss or tinnitus 
until decades after service.  VA medical records from the 
1990s to 2001 show bilateral sensorineural hearing loss.  VA 
medical records from this time also note treatment for other 
ailments such as gastric lymphoma which required a 
gastrectomy.  The records from this time also refer to recent 
dental treatment, including tooth extractions, for dental 
disease.

In January 1997, the veteran claimed service connection for 
hearing loss and a dental condition, asserting that such were 
due to his service duties as a rifleman instructor, involving 
exposure to loud noise or acoustic trauma on the firing 
range.  A number of subsequent statements from the veteran 
are to the same general effect.  In a July 1998 statement, he 
said the tooth fillings he had received while on active duty 
were now falling out and needed repair.  

A July 1998 statement from a private dentist, R. Lee Hinson, 
Jr., DDS, notes that the veteran had multiple dental 
problems, but not periodontal disease.  There was very little 
bone loss for his age, and his periodontal condition was 
generally stable.  Dr. Hinson described the veteran having 
such current dental problems as recurrent decay, root decay, 
and fractured teeth, requiring replacements.  Subsequent 
letters from this dentist and medical records show recent 
dental treatment and planned treatment for the veteran's 
current dental conditions.

In a June 1999 letter, an individual who said he knew the 
veteran during service related that the veteran was exposed 
to noise without protection on the firing range and had 
complained about the damage such noise was doing to his 
hearing.  This individual said the service department did not 
provide protection for hearing or for the enamel on gunners' 
teeth.

A VA physician wrote in February 2000 that the veteran's 
nutritional status was compromised by the condition of his 
teeth, and recommended dental treatment.  The veteran had 
been under VA treatment for physical ailments including 
gastric lymphoma.

In April 2000, the veteran sought service connection for 
tinnitus.

The veteran testified at an RO hearing in April 2000.  He 
described being exposed in service to noise from gunfire and 
explosions without ear protection.  He denied post-service 
loud noise exposure.  He also claimed that he had been given 
hearing aids by a private physician 50 years earlier, but 
that records of any such treatment had been discarded.

On VA audiology examination in March 2001, the examiner noted 
the claims file was not available for review.  Current 
audiology testing showed bilateral sensorineural hearing 
loss.  The veteran reported he had constant bilateral 
tinnitus since his military discharge in 1946.  The examiner 
said that based on the veteran's history of "combat" during 
World War II, is was as likely as not that the subjective 
tinnitus was due to acoustic trauma in the military.  The 
audiologist also stated that no opinion could be rendered 
regarding the etiology of the veteran's hearing loss without 
review of his service medical records, discharge physical, 
and claims file.

An April 2001 RO decision granted service connection for 
tinnitus.

In a July 2001 letter, Dr. Hinson described recent treatment 
of the veteran for dental disease, primarily decay.  In a 
July 2001 letter, another private dentist, Dr. John Vowell 
stated that he had recently treated the veteran for rampant 
caries and an infected tooth.  

On September 2001 VA audiological examination, current 
testing revealed bilateral sensorineural hearing loss.  The 
VA audiologist thoroughly reviewed and discussed the 
veteran's medical history, such as medical findings of normal 
hearing during service and at the VA examination a couple of 
years after service, and no records of complaints of hearing 
loss or tinnitus for many years after service.  He noted the 
veteran's exposure to noise during service, but also his 
history of recreational noise exposure from firing weapons 
prior to and after active service without any hearing 
protection.  He also noted the veteran's statements regarding 
onset of hearing loss had been somewhat contradictory.  The 
audiologist noted that the etiology of the veteran's current 
hearing loss was probably age and noise exposure; that there 
was no documentation of significant hearing difficulties at 
service discharge or for several years thereafter; that while 
the veteran was exposed to hazardous noise during service, 
there was no supporting documentation of onset of hearing 
loss coinciding with that exposure; and that there was a 
history of significant post-service noise exposure.  The VA 
audiologist opined that, given the available information, 
hearing loss had its onset after active service, and that it 
was less likely as not that current hearing loss was related 
to service.  

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent medical records have been 
obtained, and VA examinations provided where warranted.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

A.  Hearing loss

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran did not engage in combat during service, and thus 
the special service connection provisions for combat veterans 
do not apply.  See 38 U.S.C.A. § 1154.

The service medical records from the veteran's 1942-1946 
active duty show normal hearing, as does a 1948 VA 
examination a couple of years after service.  He no doubt was 
exposed to loud noise in service while performing duties of a 
rifleman instructor, but he also has had significant noise 
exposure after service from such activities as firing guns.  
There are no medical records of hearing loss for decades 
after service.  Medical records from the 1990s to 2001 note a 
current bilateral sensorineural hearing loss disability 
within the standards of 38 C.F.R. § 3.385. 

The Board notes that on VA examination in March 2001, the 
audiologist opined that that the veteran's current subjective 
complaints of tinnitus were related to his active duty.  
Considering this examination, the RO thereafter granted 
service connection for tinnitus.  Significantly, however, the 
medical records from service and for decades later are 
negative for complaints of tinnitus.  The March 2001 medical 
opinion on tinnitus was given without review of the claims 
file and was based on the veteran's self-reported and 
unsubstantiated history of having continuous tinnitus since 
service, and also based on the erroneous assumption that he 
engaged in "combat" during World War II.  In any event, the 
March 2001 VA examiner acknowleded that an opinion on the 
etiology of current hearing loss could not be provided 
without review of the claims folder including service medical 
records.

A September 2001 VA audiological examination included a 
thorough review of the claims folder, including medical 
records showing normal hearing in service and on examination 
a couple of years after service, first documented hearing 
loss many years after service, and information on noise 
exposure before, during, and after service.  The veteran's 
current hearing loss was said to be due to old age and noise 
exposure.  Based on all the evidence, the VA examiner opined 
that the veteran's hearing loss began after service and was 
not related to service.

The only medical opinion on whether current hearing loss is 
due to service is the September 2001 VA examination, and this 
medical opinion is against the claim for service connection.  
This medical opinion is considered highly probative as it was 
based on a thorough review of historical records and is also 
consistent with such records which show no hearing loss 
during service or for many years thereafter.  Statements of 
the veteran, and the individual who knew him in service, have 
been considered, but they are laymen who have no competence 
to give a medical opinion on the diagnosis or etiology of 
hearing loss.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral sensorineural hearing loss 
began years after service and was not caused by any incident 
of service.  The condition was not incurred or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection for hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Dental condition

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2001).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2001).

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, and include:

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at time of discharge or release 
from active service, which took place 
after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, subject to 
various restrictions including timely 
application within 90 days after service.  
As to those with service before October 
1, 1981, among the requirement for 
eligibility for one-time treatment is 
application within 1 year after service 
and completion of a VA dental examination 
within 14 months after service unless 
delayed through no fault of the veteran.

(c) Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.  

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the VA for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits, subject to various conditions 
including timely application within one 
year of April 5, 1983.  

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating an associated service-
connected condition or disability may be 
authorized dental treatment for only 
those dental conditions which, in sound 
professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.  

(h) Class IV.  Those whose service-
connected disabilities are rated at 100 
percent by schedular evaluations or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.  

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in 
§ 17.47(g).  

(j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary, i.e., is for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.

The veteran served on active duty from 1942 to 1946.  In 1947 
the RO granted service connection for numerous teeth for the 
for purpose of establishing eligibility for one-time VA 
outpatient dental treatment.  There was no finding that the 
condition of the service-connected teeth was due to service 
trauma, as required for perpetual eligibility for VA 
outpatient treatment for the teeth.  In 1962 the RO held that 
the veteran had no teeth service-connected based on dental 
trauma in service, and that therefore he was not eligible for 
current VA dental treatment.  Since 1997 the veteran has been 
claiming service connection for a dental condition, 
apparently in an effort to establish eligibility for current 
VA outpatient dental treatment.  All the medical evidence in 
recent years shows he now has dental conditions, such as 
caries (tooth decay) and replaceable missing teeth, that are 
due to dental disease and not due to service trauma.  The 
veteran and his friend from service suggest that the current 
condition of the veteran's teeth may be due to acoustic 
trauma on the firing range in service, but as laymen they 
have no competence to give such a medical opinion.  Espiritu, 
supra.

The veteran's current dental condition is noncompensable.  
38 C.F.R. § 4.150 (2001) (rating criteria for dental 
conditions).  His current dental condition (whether involving 
teeth previously service-connected for one-time treatment 
purposes, or involving other teeth) involves disease such as 
treatable carious teeth and replaceable missing teeth for 
which compensation is not payable.  38 C.F.R. § 4.149 (1998), 
38 C.F.R. § 3.381 (2001).  

With regard to the various categories of eligibility for VA 
outpatient dental treatment, as set forth in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161, the veteran already received 
one-time treatment for service-connected teeth, and the time 
to apply for one-time treatment for any other teeth expired 
many years ago.  The only other category of outpatient dental 
treatment eligibility which is relevant to this case is that 
pertaining to noncompensable service-connected dental 
conditions which are due to dental trauma in service.  But 
the competent medical evidence from during and after service 
shows no service trauma and no current dental condition due 
to trauma.  

In sum, teeth which were previously service-connected for the 
purpose of one-time VA outpatient dental treatment do not 
qualify for VA compensation, and the veteran is not currently 
eligible for VA outpatient dental treatment for those teeth 
despite the service-connected status of those teeth; the same 
holds true for any other teeth which were not previously 
established as service-connected.  The criteria for service 
connection for a dental condition, for the purpose of 
eligibility for compensaton or current outpatient dental 
treatment, are not met.  The preponderance of the evidence is 
against the claim.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER


Service connection for hearing loss is denied.

Compensation and outpatient dental treatment, based on a 
claim for service connection for a dental condition, is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

